Citation Nr: 1605787	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel

INTRODUCTION

The Veteran had active duty service from December 1966 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing at the RO in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Veteran's appeal was previously before the Board in June 2011 and June 2014, when it was remanded for further procedural and evidentiary development.  That development has been substantially completed, and the record has been returned to the Board.

Initial Note

As noted by the Veteran's representative in a June 2014 Brief and by the Board in the June 2014 remand, it appears that the Veteran's original claims file was lost or destroyed while in VA's possession and through no fault of the Veteran, and the claims file before the Board is a "rebuilt" claims file.  Accordingly, the Board's June 2015 remand instructed the Veterans Benefits Administration (VBA) notify the Veteran of the unavailability of his original claims file, attempt to locate the original claims file, and reconstruct the record in accordance with the VA Adjudication Procedure Manual, M21-MR, Part III, Subpart ii, Chapter 4, Section D.15, (the M21-MR) concerning "Lost Folders."  In response, it appears that VBA has rebuilt the Veteran's lost claims file and converted the rebuilt file to electronic form within the Veterans Benefits Management System (VBMS).  As such, the record on appeal is considered to be complete, and, to that extent, the Board's June 2014 remand directive has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Throughout the Veteran's current appeal the Veteran has asserted his claim under the theories of direct and secondary service connection.  At the October 2010 hearing, the Veteran asserted that his low back disability was caused or aggravated by an altered gait resulting from his service-connected left knee disability.  This assertion is bolstered by the November 2002, August 2006, and May 2008 VA examination reports noting that the Veteran's left knee disability results in a "very antalgic gait" with a "left-sided limp."  

The Board noted in the June 2014 remand that the only medical nexus opinion addressing the theory of secondary service connection, obtained in June 2003, is inadequate for the purpose of adjudicating the Veteran's appeal because the VA examiner's opinion that the Veteran's low back disability was "not related to his knee" does not specifically address the matter of aggravation under 38 C.F.R. § 3.310 and the United States Court of Appeals for Veteran's Claims' (the Court's ) holding in Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board's June 2014 remand directed VBA to obtain an opinion addressing this theory of entitlement.  In response, VBA obtained an August 2014 opinion reflecting that, after a review of the complete record, the VA examiner opined that the Veteran's low back disability was less likely as not caused or aggravated by his service-connected left knee disability.  In support of this opinion, the examiner stated: 

"Based on review of the medical records, medical literature and
my clinical experience[,] a knee condition (DJD) does not cause or aggravate a low back condition. [The Veteran's] low back condition is most likely age[-] and work[-]related (construction). His left knee condition is not contributing to his back problem in any manner. It is a separate [sic] problem and unrelated."

See the August 2014 VA opinion.  

The Board finds this opinion to be inadequate because the stated rationale does not address whether the functional impairment associated with the Veteran's left knee disability (specifically, a significantly altered gait experienced since at least 2002) has caused of aggravated his low back disability.  Another remand is necessary to obtain a clarifying opinion which addresses this matter.  

Additionally, updated VA treatment records dated from July 2014 to the present must be obtained from the VA Medical Center (VAMC) in Gainesville, Florida, and all associated outpatient clinics and hospitals must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of all VA treatment records from the VAMC in Gainesville, Florida and all associated outpatient clinics, dated from July 2014 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.  

2.  Thereafter, transfer the complete record to the VA clinician who conducted the August 2014 VA examination.  After a review of the complete record, the examiner is requested to provide an opinion whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's low back disability is caused or aggravated by his left knee disability, to include the resultant antalgic gait noted in the November 2002, August 2006, and May 2008 VA examination reports.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If the VA clinician who performed the August 2014 VA examination is no longer employed by VA or is otherwise unavailable, the complete record must be provided to another VA clinician who, after review of the record, must address the question recounted above.  If the clinician determines that an examination is necessary, one should be scheduled.

A complete rationale must be provided for any opinion expressed.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




